DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, has been entered.  Claim 4 has been canceled, and claims 1 and 6 have been amended.  Claims 7-12 have been added.  Therefore, claims 1-3 and 5-12 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (6,149,540) in view of Hoff (4,102,214).

However, Johnson et al. does not discloses: the one sheave being comprised of a first material having a density lower than 4 gr/cc and the helix is comprised of a second material having a density greater than 4 gr/cc.
Hoff discloses a driving side pulley where a sheave (36) being comprised of a first material having a density lower than 4 gr/cc (Column 3, lines 66-68, discloses that the sheave may be made of aluminum.  Official notice is taken that aluminum has a density of 2.70 g/cm3 ) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure.  Official notice is taken that steel has a density of between 7.75 gm/cm3  and 8.05 gm/cm3.) .
Therefore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the continuously variable transmission of Johnson et al. by fabricating the sheave of aluminum and the helix of steel, as taught by Hoff to reduce the overall weight of the pulley (by using aluminum for the sheave) without compromising the strength of the base and helix, which would be made of steel) to provide a lighter weight but strong pulley.

As per claim 3, Hoff teaches that the hub (32) (which is taken to include the helix.) is made of steel (Column 3, lines 63-66).
As per claim 5, Johnson et al. discloses a driven clutch shaft (14) coupled to the outer sheave (56) of the driven clutch.
As per claim 6, the combination of Johnson et al. and Hoff discloses the claimed invention except for the driven clutch shaft is steel and the one sheave is cast to the driven clutch shaft. It would have been obvious to one of ordinary skill in the art prior to the filing of the application for the invention to make the driven clutch shaft of steel and to cast the one sheave to the driven clutch shaft, both actions to improve the strength of the pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as an obvious matter of design choice.
As per claim 7, Johnson et al. discloses: a continuously variable transmission (CVT) (Abstract), comprising: a drive clutch (20) having a first sheave pair including an inner (26) and an outer sheave (24) rotatably coupled to a drive clutch shaft (12); a driven clutch (50) having a second sheave pair including an inner (54) and an outer sheave (58) rotatably coupled to a driven clutch shaft (14); a first sheave of one of the first sheave pair and the second sheave pair one of the sheaves (58) of the driven clutch (50) having a helix (70) fixed to the first sheave, the helix having helical surfaces (72 and 74), and a second sheave (56) of one of the first sheave pair and the second sheave pair having engagement members (60) cooperating with the helical surfaces (72 and 74) to effect movement of the first sheave and the second sheave relative to each other (Column 7, line 56 to column 8, line 36), the one sheave (58) and the helix (70) being movable on the driven clutch shaft (14) and the other of sheaves (54) being fixed on the driven clutch shaft (14) (Column 7, line 44, to column 8, line 4.).
3 ) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure.  Official notice is taken that steel has a density of between 7.75 gm/cm3  and 8.05 gm/cm3.) .
As per claim 8, Hoff teaches that the one sheave (36) is made of aluminum (Column 3, lines 66-68).
As per claim 9, Hoff teaches that the hub (32) (which is taken to include the helix.) is made of steel (Column 3, lines 63-66).
As per claim 10, Johnson et al. discloses a driven clutch shaft (14) coupled to the outer sheave (56) of the driven clutch.
As per claim 11, the combination of Johnson et al. and Hoff discloses the claimed invention except for the driven clutch shaft is steel and the one sheave is cast to the driven clutch shaft. It would have been obvious to one of ordinary skill in the art prior to the filing of the application for the invention to make the driven clutch shaft of steel and to cast the one sheave to the driven clutch shaft, both actions to improve the strength of the pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as an obvious matter of design choice.
As per claim 12, Johnson discloses: the first sheave (54) and the second sheave (58)are included in the second sheave pair (Depicted in Figure 6A).


Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. Applicant has posited a single argument, which is presented in the fifth paragraph of page 5 and continues through the fourth paragraph on page 6 of the submittal.  To summarize the argument as presented, the Johnson reference disclosure the structural features of the invention, but fails to disclose that the helix comprises a material having a density of greater than 4 g/cc and the sheave comprises a material having a density of less than 4 g/cc.  The Hoff reference discloses the respective materials in the appropriate locations, but fails to accurately disclose the structural features of the invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654